In re Bryant Products Inc.; Bryant Products Inc.; Capital Alliance Ins. Co. Inc.; Cedar Casualty Ins. Co.; Lyons, Kirk M.; — Defendant(s); applying for supervisory and/or remedial writs; Parish of St. Bernard 34th Judicial District Court Div. “C” No. 78-431, 78-432; to the Court of Appeal, Fourth Circuit, No.99CW-1005.
Granted in part. On the showing made, the portion of the trial court’s judgment ordering the independent medical examinations to be videotaped is vacated. In all other respects, the writ is denied.
KIMBALL, J. not on panel.